Exhibit 10.1

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”), is entered into as of February
11, 2009, by and among the sellers listed on Schedule I attached hereto (each, a
“Seller” and collectively, the “Sellers”), and Micrel, Incorporated, a
California corporation (the “Corporation”) and each of the natural persons
listed on Schedule II attached hereto (each such natural person a “Purchaser”
and collectively, the “Purchasers” and together with the Corporation, the
“Purchaser Group”).

WHEREAS, the Purchaser Group wishes to purchase from the Sellers, and the
Sellers wish to sell to the Purchaser Group those number of shares of common
stock, no par value per share (the “Shares”), set forth next to such member of
the Purchaser Group’s name on Schedule II attached hereto, of the Corporation,
subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for such other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

PURCHASE AND SALE OF SHARES

1.1 Sale of Shares. Upon the terms and conditions hereinafter set forth, the
Sellers shall on the date hereof transfer, assign, set over and deliver to the
Purchaser Group, and the Purchaser Group shall purchase from the Sellers, all of
Sellers’ right, title and interest in and to the Shares. In connection with the
foregoing, the Sellers shall deliver the Shares to the Purchaser Group through
the facilities of the Depository Trust Company.

1.2 Purchase Price. The purchase price per Share shall be U.S. $6.25, totaling
in the aggregate U.S. $11,768,750.00 (the “Purchase Price”). On the date hereof,
the Purchaser Group shall deliver to the Sellers the Purchase Price by wire
transfer of immediately available funds in accordance with the wire instructions
set forth on Schedule III attached hereto.

ARTICLE II

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE SELLERS

Each Seller hereby jointly and severally represents and warrants to, and agrees
with, the Purchaser Group, as of the date hereof, as follows:

2.1 Each Seller is duly organized, validly existing and in good standing under
the laws of its organization, with all requisite power and authority to execute
this Agreement and to consummate the transactions contemplated hereby. The
Sellers are not in violation of any of the provisions of their organizational
documents.



--------------------------------------------------------------------------------

2.2 This Agreement has been duly authorized, executed and delivered by each
Seller and constitutes the valid and binding obligation of each Seller,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer, moratorium or other
similar laws relating to or affecting the rights of creditors generally and by
equitable principles, including those limiting the availability of specific
performance, injunctive relief and other equitable remedies and those providing
for equitable defenses.

2.3 Assuming the accuracy of the representations of the Purchaser Group set
forth in Article III, all consents, approvals or authorizations of, or
registrations, filings or declarations with, any governmental authority, if any,
required in connection with the execution, delivery and performance by the
Sellers of this Agreement or the transactions contemplated hereby have been
obtained by the Sellers and will be in full force and effect.

2.4 The execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby and performance of the Sellers obligations
under this Agreement will not result in a breach by Seller of, conflict with, or
constitute a default by Seller, with or without the passage of time and giving
of notice, under any agreement, instrument, judgment, order, writ, prohibition,
injunction or decree to which Seller is a party, to which the Seller may be
subject or by which Seller may be bound or an event which results in the
creation of any lien, charge or encumbrance upon the Shares to be sold by such
Seller or would prevent the execution or delivery of this Agreement by the
Sellers or the transfer, conveyance and sale of the Shares pursuant to the terms
hereof.

2.5 Each Seller is the sole beneficial, record and legal owner of, and has good,
valid and marketable right, title and interest in and to, the Shares set forth
next to their name on Schedule I attached hereto, free and clear of any and all
liens and encumbrances.

2.6 No broker or finder has acted for the Sellers in connection with this
Agreement or the transactions contemplated hereby, and no broker or finder is
entitled to any brokerage or finder’s fee or other commissions in respect of
such transactions based upon agreements, arrangements or understandings made by
or on behalf of the Sellers.

2.7 In connection with the sale of the Shares hereunder, each Seller has not and
each of his agents has not (a) engaged in any “general solicitation,” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), (b) “published” any “advertisement,” as defined in the
California Corporate Securities Act of 1968, as amended, and the regulations
thereunder, or (c) offered the Shares to any person who is not an “accredited
investor,” as defined in the Securities Act, in connection with the offer and
sale of the Shares.

2.8 Each Seller has had the opportunity to meet with the officers and directors
of the Company to learn about the business affairs and financial condition of
the Company. Each Seller has received all information that it has reasonably
requested from the Company regarding the Company, the Company’s assets,
financial condition, results of operations, business and its prospects, and
acknowledges that in the future, the Shares may have a value greater than the
amount paid for the Shares under this Agreement. Each Seller further represents
and warrants that it has such knowledge and experience in financial and business
matters that it

 

2



--------------------------------------------------------------------------------

is capable of evaluating the merits and risks of selling the Shares to be sold
hereunder by it. Each Seller understands that Seller may be deemed to be an
“affiliate” within the meaning of the Rule 144(a)(1) of the Securities Act and
the Shares being sold hereunder are being sold pursuant to an exemption from the
registration provisions under the Securities Act.

2.9 Each Seller acknowledges that the Company is making no representation or
warranty as to the tax consequences to the Sellers in connection with the
transactions contemplated by this Agreement. Each Seller further acknowledges
that it has had an opportunity to seek independent counsel and advisors with
respect to tax and other matters relating to this Agreement, and such Seller
acknowledges and agrees that it shall bear its own tax consequences in
connection with the transactions contemplated by this Agreement. Each Seller is
a partnership organized or created in the United States or a subdivision thereof
for U.S. federal income tax purposes.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE PURCHASER

GROUP

3.1 Representations and Warranties of the Corporation. The Corporation hereby
represents and warrants to the Sellers, as of the date hereof:

(a) The Corporation is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and has all requisite power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.

(b) The Corporation is not in violation of any provision of its organizational
documents that would prevent the execution or delivery of this Agreement by the
Corporation or the consummation of the transactions contemplated hereby.

3.2 Representations and Warranties of the Purchasers. Each Purchaser, severally
but not jointly, hereby represents and warrants to the Sellers, as of the date
hereof, as follows:

(a) Each Purchaser is an “accredited investor” as defined in Rule 501(a)
promulgated under the Securities Act, and has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the transactions contemplated under this Agreement. Each Purchaser
represents that by reason of its business and financial experience, each
Purchaser has the capacity to evaluate the merits and risks of its investment in
the Shares and to protect its own interests in connection with the transactions
contemplated in this Agreement. Each Purchaser’s financial condition is such
that it is able to bear all economic risks of investment in the Shares,
including a complete loss of its investment. Each Purchaser understands the
terms of and risks associated with the acquisition of the Shares.

 

3



--------------------------------------------------------------------------------

(b) Each Purchaser is acquiring the Shares for investment purposes, with no
intention of distributing or reselling any of the Shares or any interest
therein. Each Purchaser is not purchasing the Shares as a result of any
advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement. Each Purchaser does not presently have
any contract, undertaking, agreement or arrangement with any entity,
organization or individual to sell or transfer or grant participations in, the
Shares to any such entity, organization or individual.

(c) Each Purchaser understands that each Purchaser may be deemed to be an
“affiliate” within the meaning of the Rule 144(a)(1) of the Securities Act and
the Shares acquired hereunder by affiliates of the Corporation may not be later
sold, pledged or otherwise transferred unless a registration statement for such
transaction is effective under the Securities Act and any applicable state
securities laws, or unless an exemption from such registration provisions is
available with respect to such transaction.

3.3 Representations and Warranties of the Purchaser Group. Each member of the
Purchaser Group severally but not jointly, hereby represents and warrants to the
Sellers, as of the date hereof, as follows:

(a) This Agreement has been duly authorized, executed and delivered by each
member of the Purchaser Group and constitutes the valid and binding obligation
of each member of the Purchaser Group, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer, moratorium or other similar laws relating to or affecting the rights
of creditors generally and by equitable principles, including those limiting the
availability of specific performance, injunctive relief and other equitable
remedies and those providing for equitable defenses.

(b) No authorization, consent, approval or other order of, or declaration to or
filing with, any governmental agency or body is required for the valid
authorization, execution, delivery and performance by each member of the
Purchaser Group of this Agreement and the consummation of the transactions
contemplated hereby other than any applicable filings under the Securities Act
and the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and
rules and regulations promulgated thereunder.

(c) No broker or finder has acted for the Purchaser Group in connection with
this Agreement or the transactions contemplated hereby, and no broker or finder
is entitled to any brokerage or finder’s fee or other commissions in respect of
such transactions based upon agreements, arrangements or understandings made by
or on behalf of any member of the Purchaser Group.

ARTICLE IV

MISCELLANEOUS

4.1 Survival of Representations, Warranties and Covenants. The representations,
warranties and covenants of the Sellers and the Purchaser Group contained herein
shall survive the date hereof.

 

4



--------------------------------------------------------------------------------

4.2 Indemnification. Each party shall indemnify, defend and hold harmless the
other party, its managers, directors, officers, members, partners, shareholders,
employees, attorneys, accountants, agents and representatives and their heirs,
successors and assigns from and against all liabilities, losses, and damages,
together with all reasonable costs and expenses related thereto (including,
without limitation, legal and accounting fees and expenses) based upon or
arising out of (a) any inaccuracy or breach of any representation and warranty
of such party herein, and (b) any breach of any covenant and agreement of such
party herein.

4.3 Withholding. Each Seller shall deliver to the Purchaser Group, concurrently
with the execution of this Agreement, a properly executed Internal Revenue
Service Form W-9 or Form W-8 along with all required attachments, certifying
that such Seller is not subject to backup withholding. If such form is not
received by Purchaser Group, Purchaser Group shall be entitled to withhold and
deduct such amounts from the Purchase Price as are required under U.S. tax law,
in which case (i) Purchaser Group shall promptly pay such amounts to the
appropriate governmental authority and (ii) such withheld amounts shall be
treated as having been paid to the applicable Seller for all purposes under this
Agreement. Each Seller shall indemnify, defend and hold harmless the Purchaser
Group from and against any withholding tax applicable to payments to such Seller
pursuant to this Agreement.

4.4 Notices. All notices and other communications by the Purchaser Group or the
Sellers hereunder shall be in writing to the other party and shall be deemed to
have been duly given when delivered in person or by an overnight courier
service, or sent via telecopy transmission and verification received, or when
posted by the United States postal service, registered or certified mail, return
receipt requested with postage prepaid, at the address set forth on the
signature page hereto or to such other addresses as a party may from time to
time designate to the other party by written notice thereof, effective only upon
actual receipt.

4.5 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.6 Entire Agreement. This Agreement constitutes the entire agreement by the
parties hereto and supersedes any other agreement, whether written or oral, that
may have been made or entered into between them relating to the matters
contemplated hereby.

4.7 Amendments and Waivers. This Agreement may be amended, modified, superseded,
or canceled, and any of the terms, representations, warranties or covenants
hereof may be waived, only by written instrument executed by each of the parties
hereto or, in the case of a waiver, by the party waiving compliance.

4.8 Captions; Counterparts, Execution. The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. This
Agreement may be executed in one or more counterparts, each of which shall be an
original, but all of which together shall constitute one and the same
instrument.

 

5



--------------------------------------------------------------------------------

4.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to conflicts
of laws principles. Any legal action or proceeding in connection with this
Agreement or the performance hereof may be brought in the state and federal
courts located in the State of California for the County of Santa Clara, or the
United States District Court for the Northern District of California, and the
parties hereby irrevocably submit to the non-exclusive jurisdiction of such
courts for the purpose of any such action or proceeding. The parties hereby
irrevocably waive trial by jury in any action, proceeding or claim brought by
any party hereto or beneficiary hereof on any matter whatsoever arising out of
or in an way connected with this Agreement.

4.10 Further Assurances. Each of the parties hereto will use all reasonable
efforts to take, or cause to be taken, all action, and to do, or cause to be
done, all things necessary, proper or advisable to consummate and make effective
the purchase and sale of the Shares and the other transactions contemplated by
this Agreement.

[-signature pages follow-]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser Group and the Sellers have caused this
Agreement to be duly executed as of the date first above written.

 

PURCHASER GROUP:     MICREL, INCORPORATED       By:   /s/ Ray Zinn       Name:  
Ray Zinn       Title:   President, CEO and Chairman of the Board       /s/ Ray
Zinn       Ray Zinn       /s/ Ray Wallin       Ray Wallin       /s/ Tom Wong    
  Tom Wong       /s/ Dave Schie       Dave Schie       /s/ Mark Lunsford      
Mark Lunsford       /s/ Neil Miotto       Neil Miotto       /s/ Frank Schneider
      Frank Schneider       /s/ Mike Callahan       Mike Callahan       /s/ Dan
Heneghan       Dan Heneghan

Signature page to Stock Purchase Agreement



--------------------------------------------------------------------------------

SELLERS:     OBREM CAPITAL OFFSHORE MASTER, LP    

By: Obrem Capital (GP), LLC, its general

partner

      By:   /s/ Andrew Rechtschaffen       Name:   Andrew Rechtschaffen      
Title:   Managing Member     OBREM CAPITAL (QP), LP    

By: Obrem Capital (GP), LLC, its general

partner

      By:   /s/ Andrew Rechtschaffen       Name:   Andrew Rechtschaffen      
Title:   Managing Member

Signature page to Stock Purchase Agreement



--------------------------------------------------------------------------------

Schedule I

 

Sellers

   Number of Shares    Purchase Price

Obrem Capital Offshore Master, LP

   996,823    6,230,143.75

Obrem Capital (QP) LP

   886,177    5,538,606.25    TOTAL: 1,883,000    TOTAL: 11,768,750.00



--------------------------------------------------------------------------------

Schedule II

 

Purchaser Group

   Number of Shares    Purchase Price

Corporation

     

Micrel, Incorporated

   1,600,000    10,000,000.00

Purchasers

     

Ray Zinn

   200,000    1,250,000.00

Tom Wong

   25,000    156,250.00

Dan Heneghan

   20,000    125,000.00

Frank Schneider

   15,000    93,750.00

Mark Lunsford

   8,000    50,000.00

Ray Wallin

   8,000    50,000.00

Neil Miotto

   5,000    31,250.00

Dave Schie

   1,000    6,250.00

Mike Callahan

   1,000    6,250.00    TOTAL: 1,883,000    TOTAL: 11,768,750.00